UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-148987 LEAGUE NOW HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Florida 20-35337265 (State of incorporation) (I.R.S. Employer Identification No.) 100 Quentin Roosevelt Boulevard, Suite 103 Garden City, NY 11530 (Address of principal executive offices) (Zip Code) (516) 513-5375 (Registrant's telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated filer o Non-accelerated filer o(Do not include if smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox There were a total of 45,748,288shares of Common Stock outstanding as of August 10, 2011. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. As used in this quarterly report, the terms "we", "us", "our", “Registrant”, “the Company” and "League Now" mean League Now Holdings Corporation, a Florida corporation, and our wholly-owned subsidiaries. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets - June 30, 2011 (unaudited) and June 30, 2010 F-1 Condensed Statements of Operations for the three and six month periods ended June 30, 2011 and 2010 (unaudited) F-2 Condensed Statement of Changes in Stockholders’ Equity for the six month period ended June 30, 2011 (unaudited) Condensed Statements of Cash Flows for the nine month periods ended June 30, 2011 and 2010 (unaudited) F-3 Notes to Condensed Financial Statements (unaudited) F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 3 Item 4. Controls and Procedures 3 PART II - OTHER INFORMATION Item 1.Legal Proceedings 3 Item 1A.Risk Factors 3 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 3 Item 3.Defaults Upon Senior Securities 3 Item 4.[Removed and Reserved] Item 5.Other Information 4 Item 6.Exhibits
